Title: From Alexander Hamilton to James Wilkinson, 12 February 1799
From: Hamilton, Alexander
To: Wilkinson, James



New York February 12. 1799
Sir

The interesting incidents, which have latterly occurred in our political situation, having rendered it expedient to enlarge the Sphere of our military arrangements, it has, in consequence become necessary to regulate the Superintendence of our military force, in its various and detached positions, in such a manner, as while it will serve to disburthen the Department of War of details incompatible with its more general and more important occupations, will likewise conduce to Uniformity and System in the different branches of the service.
The Commander in Chief, having for the present declined actual command, it has been determined in pursuance of the above views to place the military force every where under the Superintendence of Major General Pinckney and Myself. In the allotment for this purpose, my agency is extended to the garrisons on the Northern Lakes and to all the Troops in the North Western Territory including both banks of the Ohio, and upon the Mississippi; in short to all the Western Army except the parts which may be in the States of Tennessee and Kentuke. Of this you will have been informed by the Secretary at War.
From the relation, which is thus constituted between us, I allow myself to anticipate great mutual Satisfaction. Every disposition on my part will certainly facilitate it, and tend to promote the discharge of your trust in the manner best adapted to your honor and to the advancement of the Service.
It was the united opinion of the Commander in Chief, General Pinckney and myself, when lately convened at Philadelphia, that your speedy presence in this quarter was necessary towards a full discussion of the affairs of the Scene in which you have so long had the direction, in their various relations, and towards the formation, with the aid [of] your lights, of a more perfect plan for present and eventual arrangements. Much may be examined in a personal interview, which at so great a distance can not be effected by writing. The actual and probable Situation of our public affairs in reference to foreign powers renders this step indispensable. You will therefore be pleased, with all practicable expedition, to repair to Philadelphia; upon your arrival there giving me immediate advice of it. If this can be most conveniently accomplished by way of New Orleans, you are at liberty to take that route. On this point you are the best judge and will no doubt act with circumspection.
It must rest with you to dispose of the command of the troops at the different stations during your absence, and to give the proper instructions in conformity with those which have been received from the Secretary at War. On this head only one remark will be made. The confidence in your judgment has probably ⟨led to⟩ the reposing in you discretionary powers, too delicate to be intrusted to an Officer less tried; capable perhaps of being So used as to commit prematurely the peace of the United States. Discretions of this tendency ought not to be transferred, beyond what may be indispensable for defensive security. Care must be taken that the Nation be not embroiled, but in consequence of a deliberate policy in the Government.
Official Letters from you to me, as you have been apprised by the Secretary at War, are to be forwarded thro’ him. They must be open and under cover. The design of this is, that he may have an opportunity, in case of great urgency which could not conveniently wait for my direction, to interpose with the requisite measures. In your absence, it will be proper that the Officer or Officers, you may substitute in the command, should communicate with you; also transmitting their letters open under cover to the Secretary at War. This will preserve unbroken the chain of your command.
With great consideration and esteem   I am Sir   Your Obedt Servt.

Alex Hamilton
Brigadier General Wilkinson

